ACCEPTED
                                                                                                                                                                    12-15-00004-CV
                                                                                                                                                        TWELFTH COURT OF APPEALS
                                                                                                                                                                     TYLER, TEXAS
                                                                                                                                                               1/23/2015 4:02:34 PM
 Appellate Docket Number:                                                                                                                                              CATHY LUSK
                                                                                                                                                                             CLERK
 Appellate Case Style:

                          Vs.


 Companion Case No.:                                                                                                                        FILED IN
                                                                                                                                     12th COURT OF APPEALS
                                                                                                                                          TYLER, TEXAS
                                                                                                                                     1/23/2015 4:02:34 PM
                                                                                                                                          CATHY S. LUSK
 Amended/corrected statement:                              DOCKETING STATEMENT (Civil)                                                        Clerk
                                                   Appellate Court:[IZ:th§o~tfl;>fi\'Pil~~~$ · ·                       U
                                              (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




Organization Name:
First Name:
Middle Name:
Last Name:                                                                      Suffix:
Suffix:                                                                         Law Firm Name: ~~X&•'t:li•fslj~;J\,'tt,oj'lle)'S'.att.a,Y;~;                         City:
                         State:
                         Telephone:




                         First Name:
First Name:              Middle Name:

Middle Name:             Last Name:
Last Name:               Suffix:
Suffix:
ProSe:    0              Address 1:

                         Address 2:
                         City:
                         State:     tt'e:){fu. '
                        Telephone:
                        Fax:
                        Email:




                                 Lead Attorney
                        First Name:
First Name:             Middle Name:

Middle Name:            Last Name:
Last Name:              Suffix:
Suffix:
ProSe:    0            IAd Date order or judgment signed: o¥~cii)\~er.I~;Jibj4{i' ;                            Type ofjudgment: I.JI!;:Illi§sill''"          ·
 Date notice of appeal filed in trial court:
 If mailed to the trial court clerk, also give the date mailed:
 Interlocutory appeal of appealable order: D Yes                  ISJ No
 If yes, please specifY statutory or other basis on which interlocutory order is appealable (See TRAP 28):




IParenttalTermination or Child Protection? (See TRAP 28.4):                     DYes       ~No


 Permissive? (See TRAP 28.3):                           DYes       ISJ No
 If\,~pj ~\~~fe.,.~P.~dfY st~tu~;,_:•:;f0,~o;\ '?'.'Fe" ;cj:'';)i,.iil\iii~•~ i ;2 .\ •. cc7~7•'':}\'!Ci; :i'c;:"t,,!\:i •;.·c····· :·•;;;;;y(;,:.· :1
Agreed? (See TRAP 28.2):                                DYes       ISJ No


                                                                                                         DYes        ISJ No


Does this case involve an amount under $100,000?                    ISJ Yes     DNo
Judgment or order disposes of all patties and issues:               ISJ Yes     DNo
Appeal from final judgment:                                         ISJ Yes     D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                        ISJ   Yes DNo



          for New Trial:                    DYes
Motion to ModifY Judgment:                  DYes       ISJ No                 If yes, date filed:
Request for Findings ofF act                DYes       ISJ No                 If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:                        DYes       ISJ No                 If yes, date filed:

Motion under TRCP 306a:
                                            DYes       ISJ No                If yes, date filed:

Other:                                      DYes       ISJ No




Affidavit filed in trial court:           DYes DNo

Contest filed in trial court:             DYes        ISJ No
Date ruling on contest due:

Ruling on contest: D Sustained                  D Overruled                 Date of ruling:

                                                                              Page 3 of 10
 Has any pa1ty to the court's judgment filed for protection in bankruptcy which might affect this appeal?                        DYes ~No
 If yes, please attach a copy of the petition.



 Date bankruptcy filed:                                                           Bankruptcy Case Number:




                                                                                      Trial Court Clerk:     D District   ~   County
 Trial Court Docl{ct Number (Cause No.):                                              Was clerk's record requested?        DYes       ~No



         Judge (who tried or disposed of case):                                       If yes, date requested:   ;:~:{:~·:]~~~~~~~~~~~~;I~~'~;'!\~~·;~·J~j)J
                                                                                      If no, date it will be requested:
 First Name:                                                                          Were payment arrangements made with clerk?
 Middle Name:                                                                                                                    ~Yes DNo Dindigent
 Last Name:
                                                                                      (Note: No request required under TRAP 34.S(a),(b)}
 Suffix:
IAd  [gJ Court Reporter                            D Court Recorder
  [gj Official                                  D Substitute



  First Name:
  Middle Name:
  Last Name:
  Suffix:
  Address 1:         'V4lli~~@£(;:~uiltlf.¢§iltih9use        ,y·····
  Address 2:         ifi!J':F~tp~t\~s'sfi..,~}'Room'       2o1;; •··· ·
  City:
  State:
  Telephone:      \96'i)56Zr~~~8      ' 1 ext.
  Fax:       (~0~)'5,67f6&5, L•'i';';';;!;'•;\ :tf§{;¥• Jii!·•''~
 What type of ADR procedure?                                       ·~;;i~'i~''·'~li)   'Z·   ·')[;2·.~.0~.~i1
 At what stage did the case go through ADR?               0Pre-Trial            D Post-Trial          D Other
 If other, please specify:

 Type of case?
 Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
 prejudice to the right to raise additional issues or request additional relief):



 How was the case disposed of?
 Summary of relief granted, including amount of money judgment, and if any, damages awarded. f'lJIS~;.aiS,tlii~~.~aJoi'liCJAttorney's fees (trial):




Will you challenge this Court's jurisdiction?    DYes ~No
Does judgment have language that one or more parties "take nothing"?        D Yes ~ No
Does judgment have a Mother Hubbard clause? DYes ~ No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):    ~ I D 2 D 3 D 4 D 5

Please make my answer to the preceding questions known to other patties in this case.     DYes ~ No
Can the parties agree on an appellate mediator? DYes ~ No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                                                  Fax


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




                                                             Page 6 of 10
 The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
 Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
 the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five ( 45) days after submitting this Docketing Statement.
Note; there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes ~ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?             ~Yes 0 No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes ~ No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the intemet at http://www.tex-app org, Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or prose party)                                                    Date:



                                                                                         State Bar No.:



Electronic Signature:
    (Optional)




                                                              Page 7 of 10
 The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all patties to the trial
 court's order or judgment as follows on !!l!l~ilfY23i:gtifS: 'Jl



 Signature of counsel (or pro se party)                                         Electronic Signature: (S/Rid);ir;
        Name:


        Name:
Suffix:    tn;•.·t:••y ', '}.]


Address 1:
Address 2:

CHy:
State

 Telephone:
Fax:        (9'(fJ,)·~~S,G!>7 Date Served:



 First Name:
 Middle Name:
 Last Name:
 Suffix:
 Law Firm Name:Mffi'til1J\V~Ik~fii¢,¢((,>           i>     ··•••·•····

 Address 1:
 Address 2:

 City:
 State
 Telephone:
 Fax:      (§O:l)/~9~-;Q'I'?~'\i   / ·
Email :    \UsUt~~@ii\i!l1111yvaikerla\'l:CDate Served:
Manner Served: i:c:''''il' ;:;: !'c·   ·:;··~-·


First Name:
Middle Name:


Suffix:
Law Firm Nacm<>: ~,;,,;,;;; :·;·.-.··: >f\;:1-&;'f!j!(;!{,'~\/t;

Address 1:
Address 2:
City:
State


Fax:
Email:
If Attorney, Representing Party's Name:




                                                                   Page 10of10
c                                         CAUSE NO. CV04637                  r-rr Fn FOR RECORfl
                                                                           2014 OEC 16 PH 3: 2 I
    RON SEALE, Individually and as the            §      .COUNTY COURT AT LAW
    Representative of the Estate of               §                          CHARLO ITt, a1 ['I .
    CLARALA~ASEALE                                §
                                                                          couumtmx. 1'iuzAnoWo'. 1.
            Plaintiff                             §                       BY--~-- /JtP.
                                                  §
    vs.                                           §       OF
                                                  §
    HORACE TRUETT SEALE and wife,                 §
    NAN SEALE,                                    §
         Defendants                               §       VANZANDT COUNTY, TEXAS


                                                 ORDER
            On November 20, 2014, the Comt heard the Defendants' Motion to Dismiss fvr Lack of

    Jurisdiction. All paities we1·e represented by counsel.

           Having cvnsidered the motion, Plaintiff's response, the ~rgument!i of counsel, and the

    applicable law, the Court concludes that it lacla! jurlsdictlon over the Plaintiff's claims. It Js

    therefore ORDERED that Defendants' Motion to Dismiss for Lack of Jurisdiction is hereby

    GRANTED.


                                            . 16'14
           SIGNED AND ENTERED on thw the~ day of December, 2014.




                                                   /2adiL.Jr/Jvtl
                                                 HONORABLE RANDALL. MCDONALD
                                                 JUDGE PRESIDING




(
                                         CAUSE NO. CV04637

   RON SEALE, Individually and as the                 §       COUNTY COURT AT LAW
   Representative of the Estate of                    §
   CLARA LAVINIA SEALE                                §
         Plaintiff                                   §
                                                     §
  vs.                                                §
                                                     §
  HORACE TRUETT SEALE and wife,                      §
  NAN SEALE,                                         §
       Defendants                                    §

                           PLAINTIFFS' NOTICE OF APPEAL
           Pursuant to Rule 25.1 of the Texas Ru1es of Appellate Procedure, Ron Seale,

  Individually and as the Representative of the Estate of Clara Lavinia Seale, the Plaintiffs

  in the above-styled and numbered action file this notice of appeal to the Twelfth Distdct

 Court of Appeals (Tyler). Plaintiffs desire to appeal from the judgment l'endered against

 Plaintiffs and in favor of the Defendants by the County Court at Law of VanZandt

 County, Texas on December 16,2014.

          Dated this the 12th day of January, 2015.

                                   Respectfully submitted,

                                  ~ THATCHER~'El                     SATLAW,P.C.



                                  By:




                                          ATTORNEY FOR PLAINTIFFS



PLAINTIFFS' NOTICE OF APPEAL
Cause No. CV04637; Ron Seale eta! vs, Horace Truett Seale et ux                                 Page 1
...

                                                    CERTIFICATE OF SERVICE

                  I certify that on January 12, 2015, I deposited in the United States Mail a true

         copy of the preceding notice of appeal addressed to attorney of record for Defendants by

         certified mail, return receipt requested (#7012 3050 0000 1271 7774) as follows:

                 Mr. John F. (Jack) Walker, III
                 Martin Walker, P.C.
                 The Arcadia Theater
                 121 N. Spring Avenue
                 Tyler, Texas 75702
                                                                                                             I ,
                 Dated the 12th day of January, 2015.




      PLAINTIFFS' NOTICE OF APPEAL
      Cause No. CV04637; Ron Seale eta/ vs. Horace Tiwett Seale et ux                                Page2